                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

     JOHN ELMY, GERALD BIERNOT, and DERROTIS
     HOLMES, individually and on behalf of all other
     similarly situated persons,                                   Case No. 3:17-cv-01199

                                    Plaintiffs,                    SECOND AMENDED
                                                                   COLLECTIVE AND
     v.                                                            CLASS ACTION
                                                                   COMPLAINT
     WESTERN EXPRESS, INC., NEW HORIZONS
     LEASING, INC., and JOHN DOES 1-5,

                                    Defendants.



           SECOND AMENDED COLLECTIVE & CLASS ACTION COMPLAINT

1.        Plaintiffs John Elmy, Gerald Biernot, and Derrotis Holmes, individually and on behalf of

all other similarly situated persons, by and through undersigned counsel, hereby complain as

follows against Defendants Western Express, Inc. (“Western”), New Horizons Leasing, Inc.

(“New Horizons”), and John Does 1-5 (collectively “Defendants”).

                                         INTRODUCTION

2.        Defendants Western and New Horizons are private companies, owned and operated by

the same people, including Paul Wieck and Richard Prickett, for a common business purpose, i.e.

moving freight interstate for customers of Western.

3.        Plaintiffs are current and former long-haul truck drivers who are lured into a scheme by

which:

          a. Defendants induce Plaintiffs into becoming so-called “Owner Operators”1 by



1
 While Defendants refer to drivers who they lease trucks to as “Owner Operators,” these drivers
do not actually own the trucks and thus will also be referred to in this Complaint more accurately
as “lease operators.”

                                                  1
     Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 1 of 45 PageID #: 4150
            misrepresenting material facts about the Owner Operator program including how

            much money they will earn;

         b. Defendants require Plaintiffs to sign an unconscionable Equipment Lease (“Lease”)

            and Contract Hauling Agreement (“Contract”), referred to herein collectively as

            “Agreements,” on a “take-it-or-leave-it” basis to become lease operators;

         c. Defendants will lease trucks to Plaintiffs for exclusive re-lease back to Western;

         d. Defendants treat Plaintiff lease operators as independent contractors, even though

            Defendants will exert control over every aspect of Plaintiffs’ work;

         e. Plaintiffs cannot drive their leased truck for any other company;

         f. Plaintiffs bear virtually all expenses required to deliver Defendants’ freight; and

         g. Defendants coerce Plaintiffs to continue driving trucks for the Defendants for long

            periods at a time under threat of crushing financial debt and fear that they will lose

            the ability to work in the trucking industry again should they leave their employment

            with Defendants.

4.       This case seeks redress under Tennessee common law for fraud and negligent

misrepresentation for Defendants’ scheme to misrepresent material facts about the Owner

Operator program in order to induce Plaintiffs to become Owner Operators.

5.       This case also seeks redress under the Tennessee common law of contracts for

unconscionability, for the unconscionable Lease and Contract that Defendants require Plaintiffs

to sign on a “take-it-or-leave-it” basis to become lease operators. The terms of the Lease and

Contract are so one-sided that Plaintiffs are denied any opportunity for meaningful choice.

6.       This case also seeks redress under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

for Defendants’ failure to pay Plaintiffs minimum wages through misclassification of Plaintiff



                                                  2
     Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 2 of 45 PageID #: 4151
lease operators as “independent contractors” when by law they are employees.

7.       This case also seeks redress under Tennessee common law for unjust enrichment for

Plaintiffs conferral of a benefit upon Defendants by acting as employees but being misclassified

as independent contractors. Plaintiffs performed the primary business in which Defendants are

engaged and were controlled by Defendants but had to bear employment-related expenses and

were not subject to federal and state protections for employees.

8.       This case also seeks redress under the Federal Forced Labor statute, 18 U.S.C. § 1589, for

Defendants’ scheme to tie the lease operators treated as independent contractors to labor for

Defendants for long periods of time under threat of serious financial harm.

9.       This case also seeks redress under the Truth in Leasing Act, 49 U.S.C. § 14704, for

providing and entering into leases with Plaintiffs and putative class members which violated the

provisions of that Act.

10.      This case also seeks redress under Tennessee common law for breach of contract for

Defendants’ failure to pay Plaintiffs the cents per mile revenue they were promised in their

contracts.

                                  JURISDICTION AND VENUE

11.      Jurisdiction is conferred upon this Court by 29 U.S.C. § 216(b) of the Fair Labor

Standards Act, by 28 U.S.C. § 1331, this action arising under laws of the United States, by 28

U.S.C. § 1332(d) of the Class Action Fairness Act, and by 28 U.S.C. § 1337, this action arising

under Acts of Congress regulating commerce. Jurisdiction over Plaintiffs’ claims for declaratory

relief is conferred by 28 U.S.C. §§ 2201 and 2202.

12.      Plaintiffs’ claims involve matters of national or interstate interest.

13.      The matter in controversy in the aggregate exceeds the sum or value of $5,000,000



                                                    3
     Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 3 of 45 PageID #: 4152
exclusive of interests and costs.

14.      Members of the proposed Class are citizens of States different from the Defendants.

15.      Named Plaintiff Elmy is a citizen of Colorado.2

16.      Named Plaintiff Gerald Biernot is a citizen of South Carolina.

17.      Named Plaintiff Derrotis Holmes is a citizen of Florida.

18.      Upon information and belief, members of the proposed Class are citizens of all 50 states

and the District of Columbia.

19.      Defendants are citizens of Tennessee, Nevada and Iowa.

20.      Defendants conduct business in this District. Defendants are headquartered within the

Middle District of Tennessee. Defendants’ main terminal (out of seven terminals in the United

States) is located in Nashville, Tennessee, within the Middle District of Tennessee. Defendant

employs terminal managers and dispatchers in the Middle District of Tennessee. Defendant

maintains facilities in the Middle District of Tennessee at which lease operators can have repairs

and maintenance performed on their trucks, park their trucks, and park their trailers for swapping

out loads.

21.      Venue is proper in the Middle District of Tennessee, pursuant to 28 U.S.C. § 1391,

because a substantial part of the events or omissions giving rise to the claim occurred in this

District, and at least one Defendant resides in this District.

                                                    PARTIES

A.       Plaintiffs

22.      Plaintiff John Elmy is a natural person residing in Sterling, Colorado.

23.      Plaintiff Gerald Biernot is a natural person residing in Myrtle Beach, South Carolina.


2
 At the time of filing of the initial Complaint and the First Amended Complaint, Plaintiff Elmy was a citizen of
Georgia.

                                                         4
    Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 4 of 45 PageID #: 4153
24.    Plaintiff Derrotis Holmes is a natural person residing in Tallahassee, Florida.

25.    Plaintiffs leased trucks from Defendants and signed Defendants’ form Agreements.

26.    As a matter of law, Plaintiffs were employees of Defendants as described herein.

Plaintiffs worked for Defendants in Tennessee and other states.

27.    Plaintiffs were engaged in commerce in their work for Defendants.

28.    Plaintiffs bring claims under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.,

individually and on behalf of a collective action class as further described herein.

29.    Plaintiffs also bring claims under Tennessee common law for fraud and negligent

misrepresentation, breach of contract, contract unconscionability, and unjust enrichment, under

the Federal Forced Labor statute, 18 U.S.C. §§ 1589 and 1595, and under the Truth in Leasing

Act, 29 U.S.C. § 14704, individually and on behalf of a nationwide Class, under Fed. R. Civ. P.

Rule 23, as further described herein.

B.     The FLSA Collective Action Class

30.    The term “Plaintiff” or “Plaintiffs” as used in this Complaint refers to the Named

Plaintiffs and any additional represented Collective Action Class Members pursuant to the

collective action provision of 29 U.S.C. § 216(b). The Named Plaintiffs bring this case under the

collective action provision of the FLSA as set forth in 29 U.S.C. § 216(b) on behalf of

themselves and a class of persons throughout the U.S. consisting of “all truckers who lease a

truck from New Horizons Leasing, Inc. to drive for Western Express, Inc. during the three years

preceding the filing of the initial complaint and up through the date of final judgment herein and

subject to any equitable tolling for any applicable portion of the limitation period.”

31.    Excluded from any Collective Action Class are Defendants’ legal representatives,

officers, directors, assigns, and successors, or any individual who has, or who at any time during



                                                 5
  Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 5 of 45 PageID #: 4154
the class period has had, a controlling interest in any Defendants.

C.     The Rule 23 Class

32.    The Second through Eighth Causes of Action are properly maintainable as a class action

under Federal Rule of Civil Procedure 23(b)(3). There are questions of law and fact common to

the Class that predominate over any questions solely affecting individual members of the Class

and that will be resolved by common answers including but not limited to:

       a. Whether Defendants are or were Plaintiffs’ employers;

       b. Whether Defendants intentionally misrepresented material facts about the Owner

           Operator program to mislead drivers into becoming Owner Operators;

       c. Whether Defendants recklessly represented material facts about the Owner Operator

           program without knowing whether they were true;

       d. Whether Defendants failed to exercise reasonable care or competence in obtaining or

           communicating information about the Owner Operator program to drivers;

       e. Whether Plaintiff lease operators conferred a benefit upon Defendants by acting as

           Defendants’ de facto employees while being classified by Defendants as independent

           contractors;

       f. Whether Defendants were aware of such benefit;

       g. Whether Defendants’ acceptance of such benefit under the circumstances would be

           inequitable for them to retain the benefit without payment of the value thereof;

       h. Whether the terms of the Agreements Plaintiffs had to sign to become lease operators

           were so unequal as to shock the judgement of a person of common sense;

       i. Whether the provisions of the Agreements Plaintiffs had to sign to become lease

           operators were so one-sided, in view of all the facts and circumstances, that Plaintiffs



                                                 6
  Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 6 of 45 PageID #: 4155
          were denied any opportunity for meaningful choice;

       j. Whether Defendants knowingly obtained Plaintiffs’ labor by means of threats of

          serious financial and reputational harm;

       k. Whether the leases violated the provisions of the Truth in Leasing Act;

       l. Whether Defendants breached the Contract Hauling Agreements by failing to pay

          Plaintiffs the mileage revenue specified therein;

       m. The nature and extent of Class-wide injury and the appropriate measure of damages

          for the Class.

33.    The claims of the Named Plaintiffs are typical of the claims of the Class they seek to

represent. The Named Plaintiffs and the Class members work or have worked for Defendants and

have been subjected to a common policy, practice and scheme that:

       a. Induces Plaintiffs to become Owner Operators by misrepresenting material facts

          about the Owner Operator program;

       b. Requires Plaintiffs to sign an unconscionable Lease and Contract on a “take-it-or-

          leave-it” basis;

       c. Requires Plaintiffs to sign Leases which violate the protections of the Truth in

          Leasing Act;

       d. Unjustly enriches Defendants by allowing them to control Plaintiffs like employees

          while shifting all risk and expenses onto Plaintiffs and depriving them of federal and

          state protections for employees;

       e. Forces Plaintiffs to work for Defendants for long periods of time under threat of

          serious financial and reputation harm.

       f. Fails to pay Plaintiffs the cents per mile mileage revenue set forth in their Contract



                                                7
  Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 7 of 45 PageID #: 4156
              Hauling Agreements;

34.      Defendants acted and refused to act on grounds generally applicable to the Class, thereby

making declaratory relief with respect to the Class appropriate.

35.      The Named Plaintiffs will fairly and adequately represent and protect the interests of the

Class.

         g. The Named Plaintiffs understand that, as class representatives, they assume a

              fiduciary responsibility to the Class to represent its interests fairly and adequately.

         h. The Named Plaintiffs recognize that as class representatives, they must represent and

              consider the interests of the Class just as they would represent and consider their own

              interests.

         i. The Named Plaintiffs understand that in decisions regarding the conduct of the

              litigation and its possible settlement, they must not favor their own interests over

              those of the Class.

         j. The Named Plaintiffs recognize that any resolution of a class action lawsuit,

              including any settlement or dismissal thereof, must be in the best interests of the

              Class.

         k.   The Named Plaintiffs understand that to provide adequate representation, they must

              remain informed of developments in the litigation, cooperate with class counsel by

              providing them with information and any relevant documentary material in their

              possession, and testify, if required, in a deposition and in trial.

36.      The Named Plaintiffs have retained counsel competent and experienced in complex class

action employment litigation.

37.      A class action is superior to other available methods for the fair and efficient adjudication



                                                     8
  Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 8 of 45 PageID #: 4157
of this litigation - particularly in the context of wage litigation like the present action, where

individual Plaintiffs may lack the financial resources to vigorously prosecute a lawsuit in federal

court against one of the larger truckload carriers in the United States. The members of the Class

have been damaged and are entitled to recovery as a result of Defendants’ common and uniform

policies, practices, and procedures. In addition, class treatment is superior because it will obviate

the need for unduly duplicative litigation that might result in inconsistent judgments about

Defendants’ practices.

D.     Defendants

38.    Upon information and belief, Defendants Western and New Horizons are related business

corporations having an office and place of business in Tennessee.

39.    Defendant Western is a privately owned Nevada corporation with its principal office

address at 7135 Centennial Place, Nashville, TN 37209.

40.    Defendant Western is a motor carrier, engaged in interstate shipment of freight.

41.    Defendant New Horizons is a privately owned Iowa corporation with its principal address

at 7135 Centennial Place, Nashville, TN 37209.

42.    Defendant New Horizons has an office and place of business at the very same location as

Western.

43.    Defendant New Horizons is related to Western. It leases trucks to truckers who will drive

for Western. It requires truckers who sign Leases to sign Contracts with Western.

44.    Defendant New Horizons leases trucks to Western lease operators for the purpose of

helping Western further its shipping business.

45.    Upon information and belief, Defendants Western and New Horizons are owned and

operated by same people, including Paul Wieck and Richard Prickett.

46.    Upon information and belief, Defendants Western and New Horizons have other

                                                   9
  Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 9 of 45 PageID #: 4158
interlocking and overlapping officers and directors.

47.    Defendants John Doe 1 through John Doe 5 are presently unknown persons who, directly

or indirectly, directed, aided, abetted, and/or assisted with creating and/or executing the policies

and practices of Defendants Western and New Horizons which resulted in Defendants’ failing to

pay Plaintiffs proper compensation pursuant to the FLSA and Tennessee state laws.

48.    John Does 1-5 are jointly and individually liable for Defendant Western’s failure to

compensate Plaintiffs at least the federal minimum wage for all hours worked because they

directly or indirectly, directed, aided, abetted, and/or assisted with creating and/or executing the

policies and practices which violated the FLSA.

49.    Defendants Western and New Horizons conduct business throughout the country.

50.    Upon information and belief, Defendants Western and New Horizons each grossed more

than $500,000 in each of the last three calendar years, individually and collectively.

51.    Defendants Western and New Horizons are enterprises engaged in interstate commerce

for purposes of the Fair Labor Standards Act.

52.    Defendants Western and New Horizons have common control and a common business

purpose and are operated as a single enterprise, within the meaning of 29 U.S.C. § 203(r)(1).

53.    All actions and omissions described in this complaint were made by Defendants directly

or through their supervisory employees and agents.

                                  FACTUAL BACKGROUND

A.     Fraud and Misrepresentation About the Owner Operator Program

54.    Through Western’s website, Defendants have regularly and repeatedly misrepresented to

drivers that they will earn over $225,000 annually. On its “Owner Operator” page, Defendants’

website states “CDL Truck Driver; $225,000+ Annually; Upgrade To Independence!”



                                                 10
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 10 of 45 PageID #: 4159
55.     With specific respect to the Lease Program, Defendant has published and operated a

website from August 2014 through the present which states that drivers who participate in the

lease program receive an average of 2400-2700 miles per week.

56.     Additionally, from on or around August 15, 2014 through at least August 2015, Western

Express stated, on its publicly accessible website, that the average cents per mile received was

$1.45 to $1.90, that customers paid a fuel surcharge on top of the cents per mile for all loaded

miles, that the weekly payment for the lease program could be as low as $390, and that the

average miles per week were 2400-2700, thereby stating that the driver in the lease program

would receive an average of $222,105 per year in annual revenue, with additional amounts

provided for fuel as part of fuel surcharges, and that the lease payments for a year could be as

little as $20,280.

57.     After August 2015, Western Express no longer stated that the weekly payment for the

lease could be as low as $390, but instead that the lease payment would be one low all-inclusive

weekly payment; Western continued to make the remaining representations set forth in

Paragraph 56.

58.     From January 2017 through at least June 2017, Western Express made similar

representations on its website explaining the lease program, stating that the drivers would

average 2400-2700 miles, had a weekly take home potential of $1250-$1550 or more; that the

average cents per mile paid was $1.45 to $1.85 (thereby suggesting average annual revenue for a

driver of $218,790), and that the all-inclusive weekly lease payments started under $400.

59.     From October 23, 2017 through present, Western Express operated the same website with

minor variations, the most important being that Western Express now advertised that drivers

could “earn up to $175,000/YR”.



                                                11
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 11 of 45 PageID #: 4160
60.    Defendants made and continue to make the same statements and representations through

Facebook posts and advertisements posted on Defendants’ Facebook page at various times in the

last five years, at https://www.facebook.com/drivewithwestern/, and their Facebook page for

their lease program, https://www.facebook.com/WesternExpressLeasePurchase.

61.    Defendants made and continue to make the same statements and representations in online

job ads posted throughout the country, including on craigslist.com, indeed.com, lensa.com,

cdljobnow.com, helpwanted.com, rhodeislandgreen.com, ziprecruiter.com, and, on information

and belief, other websites.

62.    The statements and claims Defendants made about the lease program on their Facebook

pages, online job boards, and elsewhere, continuously over the last five years, were the same or

materially identical statements detailed in Paragraphs 54 to 59, though the specific numbers and

statistics related to average miles, average take-home pay, and average cents per mile may have

sometimes varied in small amount.

63.    Immediately prior to drivers signing the Contract and Lease, Western’s staff make

uniform oral representations to the potential lease operators that while they are in the Owner

Operator program, (a) the drivers will be able to take home time whenever they want; (b) they

will have their choice of loads; (c) they will receive the best loads; and (d) Western will keep

them moving, i.e., keep them loaded and/or under dispatch.

64.    Defendants make the misrepresentations and false statements detailed in Paragraphs 54

through 63 knowing they are false or make such misrepresentations recklessly, knowing that

there is insufficient knowledge upon which to base such a representation, or make such

misrepresentations without exercising reasonable care or competence in communicating the

information to potential Owner Operators.



                                                12
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 12 of 45 PageID #: 4161
65.    Defendants make such misrepresentations to drivers in order to deceive them and induce

them to become Owner Operators because Owner Operators are more profitable to Defendants

than company drivers. As opposed to company drivers, Defendants can then shift virtually all of

their business expenses and business risk to the Owner Operators; coerce Owner Operators into

remaining with Western for long periods of time under threat of serious financial harm, and

avoid compliance with federal and state protections for employees, such as Title VII, FMLA,

NLRA and wage protection statutes such as the FLSA and similar state laws.

66.    By misclassifying Owner Operators, Defendants also avoid paying payroll taxes, such as

Social Security, FUTA, etc., on the wages the Owner Operators earn and shift their tax burdens

obligations onto Owner Operators.

67.    Drivers, including Plaintiffs, reasonably and justifiably relied on these representations by

Defendants, having no reason to know that such representations were false, and signed Leases

and Contracts with Defendants to become Owner Operators.

68.    Upon information and belief, the vast majority of lease operators, including Plaintiffs, did

not earn in excess of the annual earnings that Defendants regularly represented owner operators

would earn. In many weeks they earned less than the minimum wage and negative balances in

weeks when their expenses exceeded their earnings. Upon information and belief, average

earnings for owner operators are far less than what Defendants represented they would earn

annually. Indeed, upon information and belief, even average annual revenues—prior to deducting

expenses—are far less than what Defendants’ represented. Likewise, upon information and

belief, the vast majority of lease operators, including Plaintiffs, did not receive the promised

average cents per mile pay rate. Finally, upon information and belief, the vast majority of lease

operators did not average 2400-2700 miles per week.



                                                 13
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 13 of 45 PageID #: 4162
69.    Defendants possesses all financial data necessary to know that its representations

concerning earnings are false, and at all times it was making these representations (i.e., from

August 2014 through the present), Defendants’ management reviewed data on a regular basis and

knew the vast majority of drivers were not receiving either miles or pay anywhere consistent

with Defendants’ representations.

70.    Upon information and belief, Defendants misrepresented to Plaintiffs that they were

independent contractors despite knowing or recklessly disregarding that Owner Operators were

in fact employees under the law. Defendants reaped additional profits at the expense of Plaintiffs

through the misrepresentation.

71.    Plaintiff lease operators suffered damages and financial losses including loss of wages as

a result of their reliance on Defendants’ false representations and their subsequent action of

becoming lease operators.

B.     Procedural and Substantive Unconscionability of the Lease and Employment
       Contract

72.    Western and New Horizons present the Plaintiff lease operators with an integrated series

of pre-printed forms, the Equipment Lease (“Lease”) and Contract Hauling Agreement

(“Contract”), referred to herein collectively as “Agreements,” to lease Plaintiffs trucks owned by

Defendants and purporting to create an independent contractor relationship.

73.    Western and New Horizons provide the Agreements on a “take-it-or-leave-it” basis that

must be signed at the time they are provided to the Plaintiffs.

74.    Plaintiffs who signed a Lease with New Horizons were required to simultaneously sign a

Contract with Western. The New Horizons Lease and Western Contract are part of a package

that drivers are required to sign in toto to become Owner Operators.

75.    Lease operators are not provided with a hard copy of the Lease and Contract, but instead


                                                 14
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 14 of 45 PageID #: 4163
are sent an electronic copy to their cell phones. Lease operators are made to sign the Lease and

Contract “then and there” on Defendants’ premises. Only once they have signed the Lease and

Contract are they given a hard copy of the documents.

76.    In many cases, lease operators are made to review the Agreements at locations far from

their home, with no practical way home, other than by signing the Agreements in order to lease

the truck as a means of transportation.

77.    Defendants prevented Plaintiffs from driving their leased trucks for any other trucking

companies, yet Defendants do not guarantee any amount of work to Plaintiffs.

78.    The Contracts allow Western to terminate lease operators’ Contracts, with or without

cause, on 10 days’ written notice.

79.    Upon information and belief, Western regularly terminates lease operators’ Contracts

without 10 days’ written notice.

80.    The Contract requires Plaintiffs to arbitrate all disputes arising out of the Contract, but

reserves for Defendants the right to seek redress in a judicial forum for various claims they might

have against Plaintiffs.

81.    The New Horizons Lease requires that lease operators sign a contract with Western and

authorize Western to deduct and pay New Horizons any amounts due to New Horizons from

lease operators’ pay.

82.    The New Horizons Lease allows New Horizons to treat a lease operator as in “default” of

the lease for numerous reasons including but not limited to if (a) he or she does not make a lease

payment when due; (b) the lease operator breaches any provision of the lease (including not

having a Contract with Western/driving for another company) or any agreement between the

lease operator and any affiliate of New Horizons (including the Contract with Western); (c) the



                                                 15
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 15 of 45 PageID #: 4164
lease operator ceases to do business as a going concern; or (d) the lease operator carries a

negative settlement balance with New Horizons for more than 10 days.

83.    If a lease operator is put in “default” by New Horizons, Defendants take possession of the

truck, thereby depriving lease operators of their means of livelihood, and claim “liquidated

damages” under a provision that guarantees all remaining Lease payments (which can be a

hundred thousand dollars or more). This is so even though Defendants’ own unilateral conduct of

terminating the Contract or depriving lease operators of loads may have caused the “default.”

The Lease allows for liquidated damages despite the fact that any actual losses to New Horizons

are capable of determination and mitigation through re-leasing the truck, and that any losses are

far less than Defendants unreasonable liquidated damages. Even more onerous to the lease

operators is that, in addition to liquidated damages, the Lease provides for acceleration of all

remaining Lease payments upon default.

84.    This allows Western to exercise almost complete control over lease operators because if

lease operators do not comply with Western’s demands, Western can simply terminate the

Contract or refuse to give lease operators loads, forcing them into default with New Horizons,

and the subsequent crushing financial consequences.

85.    Although the Agreements allow for lease operators to terminate these Contracts, lease

operators are not free to do so because lease operators would be deemed in “default” of their

Leases, leading to the same severe financial and reputational consequences for lease operators as

if Defendants had terminated the Agreements.

86.    Furthermore, if Defendants characterize a lease operator as in “default” for any reason,

Defendants report lease operators’ amounts due to credit reporting agencies (thereby impeding

lease operators’ ability to work for other carriers) and report lease operators’ “default” to



                                                 16
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 16 of 45 PageID #: 4165
HireRight for inclusion on the lease operators’ “Drive-A-Check” (“DAC”) report, an

employment history report that the trucking industry uses to make hiring decisions (thus

seriously impeding or denying their ability to obtain future employment).

87.    The Lease and Contract are unconscionable because, among other things, they are

presented to Plaintiffs on a “take-it-or-leave-it basis” with no opportunity for Plaintiffs to

negotiate any of their terms, and because the terms are so oppressive that no reasonable person

would make them and no honest and fair person would accept them.

C.     Misclassification of Plaintiff Lease Operators as Independent Contractors/
       Minimum Wage Violations

88.    Despite the characterization of lease operators as independent contractors, Western

exercises virtually the same control over lease operators as it does over its employee drivers.

89.    The Defendants’ characterization of Western’s employee workforce as independent

contractors is the centerpiece of a labor scheme crafted to allow Western to charge its lease

operators for the opportunity to work, shift virtually all of its business expenses and business risk

to its lease operators, coerce lease operators into remaining with Western for long periods at a

time under threat of serious financial harm; defeat all federal and state protections for employees,

such as Title VII, FMLA, NLRA and wage protection statutes such as the FLSA and similar state

laws. By misclassifying lease operators, Defendants also evade their obligation to pay payroll

taxes such as Social Security and FUTA and shift tax burdens onto the Plaintiff lease operators.

90.    Although there is language in Defendants’ Contract that appears to permit Plaintiffs to

work for other trucking companies, in fact, Defendants’ Lease provides that Plaintiffs must have

a Contract with Western Express.

91.    The Agreements also implicitly provide that a lease operator cannot haul freight for

another carrier without terminating the Agreements with Defendants. The Contract states that a


                                                 17
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 17 of 45 PageID #: 4166
lease operator must remove all Western identification and documentation from the leased truck

before hauling for another carrier, or Defendant Western can withhold the lease operator’s final

settlement, implying that once a lease operator hauls for another carrier, he no longer hauls for

Defendant Western and is given his final settlement. The Lease also requires lease operators to

have a contract with the Carrier reflected in Schedule A of the Lease (in Plaintiffs’ case, that

Carrier is Defendants Western). Failure to maintain such a contract is a default under the Lease.

92.    In addition, when signing the Agreements, Defendants repeatedly verbally emphasize that

Plaintiffs cannot take the truck to another carrier.

93.    Defendants do not warranty the trucks that they lease to Plaintiffs and do not guarantee

Plaintiffs any amount of work.

94.    Defendants jointly control Plaintiffs’ work and, by law, employ Plaintiffs to transport

goods by truck for Western’s customers. Defendants control and monitor when, where, and how

Plaintiffs deliver freight. They assign loads one at a time to Plaintiffs, who must accept the load

assignment or face punishment. Defendants also control and monitor the equipment that

Plaintiffs use, including, its operation, maintenance, and condition. Defendants control the

number and type of loads that are offered to Plaintiffs, thereby controlling how much money they

can make. Defendants attach a “speed governor” to the trucks they lease to Plaintiffs, so that

Western even monitors and controls the speed at which Plaintiffs may drive. Defendants monitor

and control virtually every aspect of Plaintiffs’ performance of Western’s work and the

equipment that Plaintiffs use for that work.

95.    Even though Defendants act as Plaintiffs’ employers by law, Defendants benefit greatly

by misclassifying Plaintiffs as independent contractors. Plaintiffs fund Defendants’ fleet

inventory. Defendants charge Plaintiffs tens of thousands of dollars per year for the lease of



                                                  18
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 18 of 45 PageID #: 4167
Defendants’ trucks, and they also require Plaintiffs to pay for other equipment, gas, tolls,

insurance, bonding, repairs and maintenance, among other items. Defendants charge Plaintiffs

directly for a wide variety of employer expenses including the truck being used for Defendants’

business purpose, the Qualcomm device by which Defendants send instructions to Plaintiffs,

monthly Qualcomm administrative fees, liability insurance, (indemnifying Western and New

Horizons), taxes, tolls, equipment, gas, truck maintenance, and a variety of other charges

incurred for Defendants’ benefit.

96.     Thus, while the Contract purports to permit Plaintiffs to be independent contractors,

Plaintiffs are compelled to work only for Western during the terms of their contracts, doing the

primary work that Western performs in the market – hauling of goods for Western’s customers.

97.     By the Agreements, Defendants force Plaintiffs to bear Defendants’ business expenses.

Defendants require Plaintiffs to pay for the truck being used for Defendants’ business purpose,

the Qualcomm device by which Defendants send instructions to Plaintiffs, monthly Qualcomm

administrative fees, liability insurance, (indemnifying Western and New Horizons), taxes, tolls,

equipment, gas, truck maintenance, and a variety of other charges, including those designed

solely to cover Defendants’ administrative expenses and Defendants’ profit.

98.     Defendants (or agents arranged by Defendants) handle the administration of taxes,

licensure, registration, bonding, insurance, tolls, gas, and accounting related to Plaintiffs’ trucks,

for Defendants’ own protection, but pass along all these costs (generally with a markup for

profit) to the Plaintiffs.

99.     Plaintiffs are required to pay money to Defendants for a security deposit account. Under

the Contract, Defendants are authorized to deduct from the account the various expenses that

they have shifted to Plaintiffs in the event that Plaintiffs do not pay them, including for vehicle



                                                  19
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 19 of 45 PageID #: 4168
licenses, insurance, loss or damage to cargo, personal injury or property damage, parts or service,

administrative costs, taxes, failure to properly or timely deliver freight, Qualcomm leasing, loss

or damage to Western-owned trucks, and fines or penalties.

100.   Defendants’ scheme as described herein shifts virtually all of the costs of maintaining

Western’s fleet and general business operations to Plaintiffs, but keeps all the benefits. This

scheme also shifts the risk of a downturn in the trucking business from Defendants to Plaintiffs,

since Defendants are not obligated to give Plaintiffs any specific amount of work.

101.   Western fails to pay the wages required by law free and clear to the Plaintiff employees.

102.   Instead, Western calculates the pay for Plaintiffs by a weekly accounting that makes

deductions from the mileage pay due to Plaintiffs for the various business expenses it and New

Horizons shifts to Plaintiffs. Additionally, Plaintiffs are made to bear Defendants’ business

expenses out of their own pockets. Such expenses constitute de facto deductions from Plaintiffs’

pay.

103.   In many weeks, the deductions from Plaintiffs’ pay yield wages well below federal

minimum wage guarantees. In many weeks lease operators have negative balances, i.e., they owe

Defendants more in expenses than Defendants pay them. Thus, Defendants failed to pay Plaintiff

the minimum wage for each hour worked.

D.     Unjust Enrichment of Defendants by Plaintiffs Due to Employee Misclassification

104.   Lease operators conferred a benefit on Defendants by acting as employees, but being

misclassified as independent contractors, as they fulfilled the primary business in which

Defendants engage and were controlled by Defendants but had to bear employment-related

expenses and were not subject to all federal and state protections for employees. Defendants

knew of these benefits. Nevertheless, they misclassified lease operators so they could avoid their



                                                 20
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 20 of 45 PageID #: 4169
obligations to lease operators as employees and shift the expenses of Defendants business onto

those employees. By accepting the services of these employees but misclassifying them as

independent contractors, Defendants caused lease operators to lose wages, incur negative

settlements, and suffer other damages. Such circumstances make it inequitable for Defendants to

retain the benefits of lease operators’ employment without paying them for the value of such

employment conferred.

105.   The Contract between Owners Operators and Defendants is unenforceable for many

reasons including, among other things, unconscionability. Thus, lease operators, including

Plaintiffs, do not have an adequate remedy at law and are entitled to the equitable remedy of

unjust enrichment.

106.   By misclassifying Plaintiff lease operators as independent contractors, Defendants obtain

a vast competitive advantage over competitor trucking companies that treat their lease operators

as employees in compliance with the law. Defendants’ pay practices drive down trucker wages

across the industry and undercut fair labor practices across the country.

E.     Forced Labor/Involuntary Labor Servitude of Plaintiffs Under Threat of Financial
       Harm

107.   Defendants force Plaintiffs to labor for them for long periods of time, under terms that

employees would never be bound to follow. The Lease states that, among other things, if the

lease operator does not make a lease payment when due, breaches any provision of the Lease or

Contract, or carries a negative settlement balance for more than 10 days, Defendants will treat

the lease operator as in “default.” Upon a “default” Defendants may repossess the leased truck,

accelerate all remaining lease payments, thereby imposing crushing debt on the lease operator,

ruin the lease operator’s credit rating, and file a negative entry on the Plaintiff lease operator’s

“DAC Report” which is universally used in the trucking industry as a pre-employment screening


                                                  21
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 21 of 45 PageID #: 4170
tool, thereby making it virtually impossible to obtain work as a truck driver again. Defendants

may also proceed by court action to enforce performance of the Lease or recover any damages

for breach of the lease, though lease operators are forced to arbitrate any disputes.

108.   Under the Lease, Defendants can also recover as liquidated damages all expenses of

retaking, holding, preparing for sale, and selling the truck. Defendants can also recover as

liquidated damages attorney’s fees and other legal expenses.

109.   Even though Plaintiffs are tied to working for the Defendants for long periods of time,

Western reserves the right to terminate its Contract with Plaintiffs at any time it chooses, which

is contractually defined as a “default” of New Horizons’s Lease by the lease operators. Upon

characterizing the Defendants’ acts as a lease operator’s default, Defendants immediately

repossess the truck and also accelerate the remaining Lease payments and New Horizons’s lost

profits which become immediately due and owing. Since a lease for a new truck can cost a

Plaintiff over $100,000, Defendants have the unilateral power to subject Plaintiffs to crushing

financial consequences, for any reason or for no reason at all.

110.   Thus, upon termination of the Contract, Defendants claim they may reap windfall profits,

further penalize Plaintiffs, and even prevent Plaintiffs from earning a living using the leased

truck – the essential tool of Plaintiffs’ trade -- while concurrently demanding excessive and

unreasonable liquidated damages upon “default.”

111.   Defendants’ ability to put Plaintiffs in default of the Lease at any time provides

Defendants with further means to maintain exclusive control over the lease operators’ work, and

forces lease operators to accept changes to the Contract or Lease imposed unilaterally by

Defendants and to work for less than the minimum wage.

112.   Thus, even though the Contract provides that either party may terminate the Contract,



                                                 22
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 22 of 45 PageID #: 4171
Plaintiffs cannot reasonably do so, because to do so also would trigger a “default” of the Lease

resulting in the same severe financial penalties as if Defendant had terminated the Contract.

113.   Plaintiffs are thereby forced to endure working under Defendants’ exclusive control for

leases lasting as long as three years, even when they are being paid sub-minimum wages, while

Defendants on the other hand, may fire Plaintiffs at any time, while calling that termination a

“default” by the lease operator, and even exact further profits from doing so.

114.   Defendants’ scheme is designed to force the continued labor of Plaintiffs by using threats

of serious financial and professional harm through explicit threats to impose, enforce, and collect

significant debts, prohibit Plaintiffs from pursuing their profession by submitting negative entries

on their DAC trucker employment report (so that other trucking companies will not hire them),

and to report the “default” to credit bureaus so the lease operator’s credit is destroyed and he or

she will not be able to become a lease operator with another trucking company.

F.     Truth in Leasing Act Violations

115.   The foregoing paragraphs are incorporated herein as if set forth in their entirety.

116.   To help facilitate the interstate delivery of freight, Defendants entered into substantively

identical Contracts and Leases with Plaintiffs.

117.   Under federal law and regulations, “authorized motor carriers” such as Defendant

Western may perform authorized transportation in equipment that they do not own only if the

equipment is covered by a written lease meeting the requirements set forth in the federal Truth-

in-Leasing Regulations at 49 C.F.R. § 376.12. See 49 C.F.R. § 376.12(a).

118.   The Contracts and Leases do not conform to the requirements set forth in 49 C.F.R. §

376.12.

119.   By way of example, the Contract, attached as Exhibit A, contains several provisions that



                                                  23
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 23 of 45 PageID #: 4172
violate the Truth in Leasing Regulations:

       a.     Paragraph 4 of the Contract violates 49 C.F.R. § 376.12(f) by stating that

       Defendants can withhold a Contractor’s final payments for 45 days in an escrow account,

       when carrier is required to make payment 15 days after submission of the necessary

       delivery documents are provided to the carrier, or until after the lessor removes all

       identification devices or certifies that they have been lost, whichever is later;

       b.     Paragraph 4 of the Contract violates 49 C.F.R. § 376.12(d) by failing to clearly

       specify the compensation that Plaintiffs will receive by stating that Defendants may

       deduct “any other amounts due the Carrier” without clearly specifying what amounts may

       be owed or how such amounts will be calculated.

       c.     Paragraph 4 of the Contract also violates 49 C.F.R. §§ 376.12(d) and (h) by

       failing to specify the amount of fuel payments the driver is “kicking back” to Defendants

       by virtue of fuel discounts which Defendants negotiate with fueling locations but do not

       pass on to Plaintiffs or those similarly situated.

       d.     Paragraph 4 of the Contract also violates 49 C.F.R. § 376.12(h) by stating that the

       contractor will be liable for collection costs of Defendants, but fails to specify how such

       collection costs are calculated;

       e.     Paragraph 9 of the Contract violates 49 C.F.R. § 376.12(c)(1) by stating that

       Defendants are not responsible for injuries which may occur to the Contractor, a

       Contractor’s assistant or employee, thereby unlawfully limiting Defendants’ “complete

       responsibility” for the operation of the equipment.

       f.     Paragraph 11 of the Contract violates 49 C.F.R. § 376.12(h) because it states that

       Contractor will be liable for any shortage, loss, or damages caused directly or indirectly



                                                 24
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 24 of 45 PageID #: 4173
    by the operation of the Contractor, but fails to specify when a shortage, loss, or damage

    will be deemed to be indirectly caused by the driver.

    g.     Paragraph 16 of the Contract violates 49 C.F.R. § 376.12(h) by stating that the

    Contractor may be liable for costs to have another driver deliver a load, but fails to

    specify under what conditions Defendants will require a Contractor to relinquish a load,

    and fails to specify what the costs to Defendants would be, what the damages would or

    could be, and how such costs and/or damages would be calculated, and fails to specify

    that in the event of same, Defendants will provide Contractor with an itemization and

    explanation of the charges;

    h.     Paragraph 17 of the Contract violates 49 C.F.R. § 376.12(d) by stating that extra

    compensation may be provided, but failing to specify what such extra compensation

    might be and how it is calculated;

    i.     Paragraph 25 of the Contract violates 49 C.F.R. § 376.12(b) by failing to clearly

    specify the specific duration of the contract.

    j.     Paragraph 28 of the Contract violates 49 C.F.R. §§ 376.12(d) and (h) by providing

    that disputes about the settlement—including compensation and chargebacks—will

    become final and non-susceptible to challenge if not challenged in writing within 15

    days—even if such payments/deductions are substantively incorrect or are unexplained.

    k.     Schedule I of the Contract violates 49 C.F.R. § 376.12(d) by misstating how

    Defendant actually pays drivers, by stating that drivers would receive three different

    mileage rates (0-200 miles = $2.50/mile; 201-400 miles = $1.15/mile; 401+ miles =

    $0.95/mile) per mile driven (such that the first two hundred miles of a 350-mile trip are

    paid at $2.50/mile, and the remaining miles paid at $1.15/mile), where Defendant instead



                                             25
Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 25 of 45 PageID #: 4174
    paid the same cents per mile rate for all miles driven in each trip, based on the rate due

    for the last mile of the trip.

    l.      Schedule I of the Contract violates 49 C.F.R. § 376.12(d) by failing to clearly

    specify compensation, insofar as it states that accessorial charges, many of which are

    undefined, will be paid at an “average rate” but failing to specify how that average is

    calculated.

    m.      Schedule II, Sections 1 of the Contract violates 49 C.F.R. § 376.12(h) by failing

    to specify how specific deductions and charges to the Contractor will be calculated,

    including but not limited to loans made by Carrier to Contractor, amounts due by failing

    to make proper collection, the trailer relocation charge, and other deductions. By way of

    example, the $2500 Trailer Relocation Charge refers to a Paragraph 29 of the Contract

    Hauling Agreement, which does not exist.

    n.      Schedule II, Section 2(A)-(B) of the Contract violates 49 C.F.R. § 376.12(k)(2) by

    specifying the creation of an escrow account but does not specifically state the items that

    this escrow account may be applied to, in violation of 49 C.F.R § 376.12(k)(2).

    o.      Schedule II, Section 2(A)-(B) of the Contract violates 49 C.F.R. § 376.12(k)(6) by

    purporting to give Defendants the right to withhold Plaintiffs’ escrow funds for longer

    than 45 days from the date of termination;

    p.      Schedule II, Section 2(A) violates 49 C.F.R. § 376.12(k) by making $5000 of the

    escrow account a security deposit forfeited by the driver upon termination of the contract;

    q.      Schedule II, Section 2(B) violates 49 C.F.R. § 376.12(k) by allowing Defendants

    to deduct from the maintenance escrow monies unrelated to the maintenance of the

    vehicle, thereby creating not a lawful maintenance escrow fund but instead an unlawful



                                             26
Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 26 of 45 PageID #: 4175
       “general fund to satisfy any obligations incurred.” See OOIDA v. Artic Exp. Inc, 159 F.

       Supp. 2d 1067 (S.D. Ohio 2001).

120.   Additionally, the Contract violates the Truth in Leasing Act by failing to contain the

required provisions:

       a.      Failing to contain an unqualified statement of Defendants’ exclusive possession,

       use, and control of the equipment, in violation of 49 C.F.R. § 376.12(c)(1);

       b.      Failing to state that Contractors may review documents from which rates and

       charges may be computed, in violation of 49 C.F.R. § 376.12(g).

121.   Additionally, the Equipment Lease, which is incorporated by and operates in unity with

the Contract, violates the Truth in Leasing Act by containing the following provisions:

       a.      Paragraph 9 requires maintenance on the vehicle to only be performed by vendors

       pre-approved by Defendant New Horizon, thereby constituting a forced purchase in

       violation of 49 C.F.R. § 376;

       b.      Paragraph 9 violates 49 C.F.R. § 376.12(k) by requiring that funds remaining in

       the maintenance escrow account at the time the lease is terminated be used to pay either

       the remaining amounts due under the lease OR as an early termination fee if the

       Contractor terminates the vehicle lease prior to end of the lease;

       c.      Paragraph 23 violates 49 C.F.R. § 376.12(k) by requiring that funds held as a

       security deposit be non-refundable if the Contractor does not complete the lease;

       d.      Paragraph 29 violates 49 C.F.R. § 376.12(h) as it relates to specificity of

       chargebacks, as it states that Defendant New Horizon can charge relocation costs for

       failing to return the trailer to Nashville, TN, at the termination of the lease, including an

       extra 20% for expenses, but fails to explain how any such costs or additional expense



                                                 27
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 27 of 45 PageID #: 4176
         amounts would be calculated.

122.     Additionally, the Qualcomm Usage Fee specified, by way of example, in the Tractor

Package Breakdown addendum to Named Plaintiff Elmy’s lease is a forced purchase from the

carrier in violation of 49 C.F.R § 376(i).

G.       Breach of Contract with respect to the Compensation Schedule

123.     Defendants failed to pay Plaintiffs the cents per mileage revenue specified in their

Contracts.

124.     For instance, in the Contract Hauling Agreement, attached as Exhibit A, Defendants

agreed that Plaintiff Elmy would receive a mileage rate of $2.50/mile for 0-200 miles driven,

$1.15 per mile for the 201-400 miles driven, and $0.95 cent per mile for miles driven over 400

miles.

125.     Defendants failed to pay Plaintiff Elmy the mileage rate it agreed to in the Contract

Hauling Agreement.

126.     By way of example, on December 15, 2016, Plaintiff Elmy received a settlement

statement, attached as Exhibit B, which specified that payment for three loads, with the

following order numbers, miles driven, rates, and gross revenue (before deductions, many of

which Plaintiffs allege are unlawful):

         a.     Order 6063566; Loaded: 360; Empty: 137; Rate: $0.95; Revenue: $472.15

         b.     Order 6079391; Loaded Miles: 1043; Empty: 78; Rate: $0.95; Revenue: $1064.95

         c.     Order 6111014; Loaded Miles: 957; Empty: 86; Rate: $0.95; Revenue: $990.85

127.     The Settlement Statement accordingly sets forth that Plaintiff Elmy received mileage rate

revenue of $2527.95, for 2661 miles, or $0.95 revenue per mile.

128.     However, under the terms of Elmy’s Contractor Compensation Addendum to the



                                                 28
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 28 of 45 PageID #: 4177
Contract, Elmy should have received mileage revenue of $798.40 for the first Order ((200 miles

* $2.50) + (200 miles * $1.15) + (97 miles * $0.95)), $1414.95 of mileage revenue for the

second Order, and $1340.85 mileage revenue for the third Order, for total mileage revenue for

these three orders of $3577.95, an average cents per mile rate of $1.34.

129.   The average cents per mile rate for this week that Elmy should have received is more

consistent with Defendant’s representations that in 2016, the average cents per mile earned by

lease operators was $1.45 to $1.90, as set forth above in Paragraph 56.

130.   Defendant also failed to pay other Lease Operators, including Plaintiffs, the cents per

mile revenue specified in their Contract Hauling Agreements.

H.     Individual Plaintiff Facts

Plaintiff John Elmy

131.   Plaintiff Elmy began working for Western as a company driver in 2011. He worked for

Western as a company driver for approximately two years and then left Western to drive for

another company as a company driver.

132.   In or around January or February 2016, Plaintiff Elmy saw a Facebook advertisement for

Western’s Owner Operator program. The advertisement made representations about how much

money he would make and how many miles he would run as an Owner Operator consistent with

the Statements set forth in Paragraphs 56-57.

133.   Relying on those representations, Plaintiff Elmy applied for the program. He was notified

by Western that he was approved and was sent a one-way bus ticket to Nashville, Tennessee.

134.   At that time, a friend of Plaintiff Elmy told him that he was also interested in being a

lease operator for Western Express so the two of them decided to run as a team.

135.   When Plaintiff Elmy arrived at Western’s headquarters in or around February 2016, he



                                                29
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 29 of 45 PageID #: 4178
was taken into a room with other potential lease operators where an employee of Western spoke

and made representations to them about the Owner Operator program including, but not limited

to, that he could take home time whenever he wanted, that he would get his choice of loads, that

Owner Operators were given the best loads, and that Western would keep him moving.

136.   Plaintiff Elmy relied on Western’s representations about the Owner Operator program in

deciding to sign a Lease and Contract.

137.   In reliance upon Western’s representations, Plaintiff Elmy signed a Lease and Contract

on or about February 12, 2016.

138.   Though Plaintiff Elmy and his friend wanted to drive as a team, Western required one

person to sign the Contract and Lease and “hire” the other person as a co-driver. Western had to

approve the co-driver. Plaintiff Elmy and his friend decided that Plaintiff Elmy would sign the

Contract and Lease and “hire” his friend.

139.   Defendants sent Plaintiff Elmy the Lease and Contract on his cell phone, and Plaintiff

Elmy signed the Lease and Contract through his cell phone.

140.   Plaintiff Elmy requested a paper copy of the Lease and Contract and was told that he

would get a paper copy only after he signed them. Plaintiff Elmy was not provided with a paper

copy of the Lease and Contract until after he signed them.

141.   Plaintiff Elmy was not allowed to negotiate any of the terms of the Lease or Contract,

including who to lease the truck from. Plaintiff Elmy was required to lease a truck from New

Horizons. Defendants told Plaintiff Elmy that he had to sign the documents immediately.

142.   Plaintiff Elmy did not make $225,000 annually as a lease operator.

143.   In some weeks for work, Plaintiff Elmy did not make any earnings at all, and was treated

by Defendants as owing them money for the work he performed for their benefit.



                                               30
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 30 of 45 PageID #: 4179
144.    Defendants told Plaintiff Elmy that he had to accept all loads assigned to him or it would

be deemed a service failure, which is a basis for terminating the contract.

145.    Plaintiff Elmy was never given a choice of loads, but was instead assigned a single load

at a time that he was required to accept.

146.    Defendants told Plaintiff Elmy that he could not use his leased truck to haul loads for

other carriers.

Plaintiff Gerald Biernot

147.    Plaintiff Biernot began working for Western as a lease operator in July 2019.

148.    Prior to applying to become a lease operator, Plaintiff Biernot saw a job posting for

Western’s Owner Operator program on Indeed.com. The job posting made representations about

how much money he would make and how many miles he would run as an Owner Operator

consistent with the Statements set forth in Paragraphs 58-59.

149.    At the time, it was important for Plaintiff Biernot to stay relatively close to his home for

personal reasons. Plaintiff Biernot spoke to a recruiter for Defendants and the recruiter told him

that Defendants did not have forced dispatch and that he would be able to choose his loads.

150.    Relying on those representations, Plaintiff Biernot applied for the program. He was

notified by Western that he was approved and went to Nashville, Tennessee, for orientation.

151.    During the orientation, an employee of Western spoke and made representations to him

and the other drivers about the Owner Operator program including, but not limited to, that there

would be no forced dispatch, that he would be given at least 2,800 miles per week, and that he

would make at least $1,500 per week.

152.    Plaintiff Biernot relied on Western’s representations about the Owner Operator program

in deciding to sign a Lease and Contract.



                                                 31
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 31 of 45 PageID #: 4180
153.    In reliance upon Western’s representations, Plaintiff Biernot signed a Lease and Contract

in or about July 2019.

154.    Plaintiff Biernot was not allowed to negotiate any of the terms of the Lease or Contract,

including who to lease the truck from. Plaintiff Biernot was required to lease a truck from New

Horizons. Defendants told Plaintiff Biernot that he had to sign the documents immediately.

155.    Plaintiff Biernot did not make the money or get the miles Defendants represented to him

in the job posting or at orientation.

156.    In some weeks for work, Plaintiff Biernot did not make any earnings at all, and was

treated by Defendants as owing them money for the work he performed for their benefit.

157.    Plaintiff Biernot was never given a choice of loads, but was instead assigned a single load

at a time that he was required to accept.

158.    Defendants told Plaintiff Biernot that if he did not accept the load assigned to him, he

would be forced to “sit” without a load, possibly for days.

159.    Defendants told Plaintiff Biernot that he could not use his leased truck to haul loads for

other carriers.

Plaintiff Derrotis Holmes

160.    Plaintiff Holmes began working for Western as a company driver in or about October

2017. He worked for Western as a company driver for approximately five months and then left

Western to drive for another company as a local dump truck driver.

161.    Prior to applying to become a lease operator, Plaintiff Holmes saw an advertisement on

Craigslist for Western’s Owner Operator program. The advertisement made representations

about how much money he would make and how many miles he would run as an Owner

Operator consistent with the Statements set forth in Paragraphs 58-59.



                                                 32
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 32 of 45 PageID #: 4181
162.   Relying on those representations, Plaintiff Holmes applied for the program. He was

notified by Western that he was approved and traveled to Nashville, Tennessee for a Lease

Purchase class.

163.   During the Lease Purchase class, Joe Horn, the Director Lease Purchase at Western, told

him that he would make at least $2,500 per week net, that he would be expected to pay $1,100

per week in expenses, that his truck would be in good condition, that he would be able to drive

with a co- driver as a team without having to pay additional fees, and that he would be paid for

every mile he drove.

164.   Plaintiff Holmes relied on Western’s representations about the Owner Operator program

in deciding to sign a Lease and Contract.

165.   In reliance upon Western’s representations, Plaintiff Holmes signed a Lease and Contract

on or about October 2018.

166.   Plaintiff Holmes was not allowed to negotiate any of the terms of the Lease or Contract,

including who to lease the truck from. Plaintiff Holmes was required to lease a truck from New

Horizons. Defendants told Plaintiff Holmes that he had to sign the documents immediately.

167.   Plaintiff Holmes did not make the money he was told he would make, he paid more in

weekly expenses than he was told he would pay, his leased truck was not in good condition,

Defendants charged him to bring on a co-driver, and Defendants did not pay him for every mile

he drove.

168.   In some weeks for work, Plaintiff Holmes did not make any earnings at all, and was

treated by Defendants as owing them money for the work he performed for their benefit.

169.   Plaintiff Holmes was never given a choice of loads, but was instead assigned a single

load at a time that he was required to accept. If he did not accept the load, he would be forced to



                                                33
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 33 of 45 PageID #: 4182
“sit” without a load or he would be given a worse load.

170.     Defendants told Plaintiff Holmes that he could use his leased truck to haul for other

companies, but when he tried to do it, Defendants made it effectively impossible. Defendants

told Plaintiff Holmes that they were not in the business of leasing a truck to him to haul for

another carrier

171.     To haul for another carrier, Plaintiff Holmes would have had to secure Defendants’

approval of the other carrier, he would have had to pay Defendants a fee, he would have had to

pay Defendants part of his earnings from hauling for the other carrier, and the other carrier

would have to agree to pay Defendants directly. Plaintiff Holmes would also have had to take all

of Defendants’ signage off the truck and put the other carrier’s signage on it.

I.       Defendants’ Actions Were Willful and Defendants’ Unlawful Practices Were
         Widespread

172.     Defendants’ failure to pay Plaintiffs the proper wages required by law was willful.

173.     Defendants’ unlawful conduct, as set forth in this Class Action Complaint, has been

intentional, willful, and in bad faith, and has caused significant damages to Plaintiffs and the

Class.

174.     Defendants were aware or should have been aware that the law required them to pay

Plaintiffs and the Plaintiff Class members minimum wages for each workweek.

175.     Upon information and belief, Defendants apply the same unlawful policies and practices

to the Plaintiffs in every state in which they operate.

                                       CAUSES OF ACTION

                                FIRST CAUSE OF ACTION
                         (FEDERAL FAIR LABOR STANDARDS ACT)

176.     Plaintiffs re-allege and incorporate by reference all allegations in all preceding

paragraphs

                                                  34
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 34 of 45 PageID #: 4183
177.   Defendants failed to pay minimum wages to Plaintiffs in violation of the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. and its implementing regulations.

178.   Defendants’ failure to pay proper minimum wages for each hour worked per week was

willful within the meaning of the FLSA.

179.   Defendants’ failure to comply with the FLSA minimum wage protections caused

Plaintiffs to suffer loss of wages and interest thereon.

                               SECOND CAUSE OF ACTION
                           (TENNESSEE COMMON LAW FRAUD)

180.   Plaintiffs re-allege and incorporate by reference all allegations in all preceding

paragraphs.

181.   Defendants engaged in fraud in that (1) Defendants made a representation of a present or

past fact; (2) the representation was false when it was made; (3) the representation involved a

material fact; (4) Defendants either knew that the representation was false or did not believe it to

be true or that Defendants made the representation recklessly without knowing whether it was

true or false; (5) Plaintiffs did not know that the representation was false when made and were

justified in relying on the truth of the representation; and (6) Plaintiffs sustained damages as a

result of the representation.

182.   Characteristic examples of the specific false representations at issue are specifically set

forth above at Paragraphs 54 through71, with respect to all class members, at Paragraphs 131

through 146, with respect to Plaintiff Elmy, at Paragraphs 147 through 159, with respect to

Plaintiff Biernot, and at Paragraphs 160 through 171, with respect to Plaintiff Holmes.

183.   The false representations were either identical or substantially similar in all material

respects from 2014 to present, regardless of whether the representations were published in

writing through Defendants’ online electronic platforms, such as its website or Facebook, or


                                                 35
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 35 of 45 PageID #: 4184
through oral representations made by Defendants’ employees during the orientation for potential

drivers immediately prior to their joining the Owner Operator program.

184.    As these representations were made at a minimum to Plaintiffs immediately prior to their

agreeing to join the Owner Operator program, Plaintiffs relied on theses false representations in

deciding to enter into the Contracts and Equipment Leases.

185.    Plaintiffs acted reasonably and in ignorance of the falsity of Defendants’ representations

and were thereby induced to act to their injury and damage.

186.    Defendants’ fraud caused Plaintiffs to suffer damages and financial losses including,

among other things, loss of wages and interest thereon, and assuming debt and expense

obligations inherent in the Defendants’ Owner Operator program.

                        THIRD CAUSE OF ACTION
         (TENNESSEE COMMON LAW NEGLIGENT MISREPRESENTATION)

187.    Plaintiffs re-allege and incorporate by reference all allegations in all preceding

paragraphs.

188.    Defendants engaged in negligent representation by, in the course of their business,

profession, or employment, or in any other transaction in which they had a pecuniary interest,

supplying false information for the guidance of Plaintiffs in their business transactions, and by

failing to exercise reasonable care or competence in obtaining or communicating the information

to Plaintiffs.

189.    Characteristic examples of the specific representations at issue are specifically set forth

above at Paragraphs 54 through 71, with respect to all class members, at Paragraphs 131 through

146, with respect to Plaintiff Elmy, at Paragraphs 147 through 159, with respect to Plaintiff

Biernot, and at Paragraphs 160 through 171, with respect to Plaintiff Holmes.

190.    Defendants track operating statistics related to their fleet and compensation of their


                                                 36
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 36 of 45 PageID #: 4185
drivers such that Defendants should have known that the specific representations they were

making regarding driving earnings and miles driven by drivers were false and misleading.

191.   Defendants are subject to liability for pecuniary losses caused to Plaintiffs by Plaintiffs’

justifiable reliance on the representations.

192.   Defendants’ negligent misrepresentation caused Plaintiffs to suffer damages and financial

losses including, among other things, loss of wages and interest thereon, and assuming debt and

expense obligations inherent in the Defendants’ Owner Operator program.

                           FOURTH CAUSE OF ACTION
              (TENNESSEE COMMON LAW UNENFORCEABLE CONTRACT)

193.   Plaintiffs re-allege and incorporate by reference all allegations in all preceding

paragraphs.

194.   The Lease and Contract are unenforceable contracts under the Tennessee common law of

contracts, as the provisions of the Agreements are unconscionable.

195.   The Lease and Contract are unconscionable because, among other things, they are

presented to Plaintiffs on a “take-it-or-leave-it basis” with no opportunity for Plaintiffs to

negotiate any of their terms, and because the terms are so oppressive that no reasonable person

would make them and no honest and fair person would accept them.

196.   Defendants’ unconscionable contracts are void and unenforceable.

                            FIFTH CAUSE OF ACTION
                 (TENNESSEE COMMON LAW UNJUST ENRICHMENT)

197.   Plaintiffs re-allege and incorporate by reference all allegations in all preceding

paragraphs.

198.   No enforceable contract existed between Plaintiffs and Defendants because the Contracts

and Equipment Leases were unconscionable under Tennessee common law, as set forth in Fourth



                                                 37
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 37 of 45 PageID #: 4186
Cause of Action.

199.   No enforceable contract existed between Plaintiffs and Defendants because the Contracts

and Equipment Leases were procured through fraud in the inducement and fraud in the factum,

as set forth in the Second Cause of Action.

200.   Defendants were unjustly enriched by Plaintiffs as (1) Plaintiffs conferred benefits on

Defendants; (2) Defendants appreciated such benefits; and (3) Defendants accepted and retained

such benefits under such circumstances as to make it inequitable for Defendants to retain the

benefits without payment of their value.

201.   Defendants’ unjust enrichment caused Plaintiffs to suffer damages and financial losses

including, among other things, loss of wages and interest thereon, and assuming debt and

expense obligations inherent in the Defendants’ Owner Operator program.

202.   Plaintiffs are entitled to restitution of all benefits conferred upon Defendants, including

but not limited to, the disgorgement of any unjust profits.

                                 SIXTH CAUSE OF ACTION
                                (FEDERAL FORCED LABOR)

203.   Plaintiffs re-allege and incorporate by reference all allegations in all preceding

paragraphs.

204.   Defendants obtained the continuous labor of Plaintiffs by using threats of serious

financial and professional harm.

205.   Defendants operated a scheme, plan or pattern intended to cause Plaintiffs to believe that

non-performance of labor would result in serious financial and professional harm.

206.   Defendants threatened Plaintiffs that they would use the legal system, debt collection

system, and DAC Reports to enforce the crushing debt that Defendants’ Lease and Contract

operation imposed on Plaintiffs.


                                                38
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 38 of 45 PageID #: 4187
207.   Defendants’ scheme, plan or pattern caused Plaintiffs to engage in forced labor for

Defendants in violation of the federal forced labor statutes, 18 U.S.C. §§ 1589 and 1595.

                               SEVENTH CAUSE OF ACTION
                                (TRUTH IN LEASING ACT)

208.   Plaintiffs re-allege and incorporate by reference all allegations in all preceding

paragraphs.

209.   The written Leases provided to Plaintiffs violate numerous provisions of the Truth in

Leasing Act, as set forth above.

210.   As a result of Defendants’ conduct, Plaintiffs have suffered damages, including through

the retention of unlawfully withheld escrow monies, charges made for unlawful chargebacks, and

failure to provide compensation due under the contracts.

                                   EIGHTH CAUSE OF ACTION
                                    (BREACH OF CONTRACT)

211.   Plaintiffs re-allege and incorporate by reference all allegations in all preceding

paragraphs.

212.   Defendants failed to pay Plaintiffs the cents per mileage revenue specified in their

Contracts.

213.   Plaintiffs are entitled to the additional mileage revenue they were promised by

Defendants.

WHEREFORE, Plaintiffs request that this Court enter an Order:

       1.      With respect to the FLSA claims:

               a. Approving this action as a collective action and directing that Notice be issued

                   to all Class Members;

               b. Declaring that Defendants violated the FLSA;



                                                39
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 39 of 45 PageID #: 4188
          c. Declaring that Defendants’ violations of the FLSA were willful;

          d. Granting judgment to Plaintiffs and represented parties for their claims of

              unpaid wages as secured by the Fair Labor Standards Act, as well as an equal

              amount in liquidated damages and interest;

          e. Awarding Plaintiffs and represented parties reasonable service awards; and

          f. Awarding Plaintiffs and represented parties their reasonable attorneys’ fees

              and costs of suit including expert fees and interest.

    2.    With respect to the fraud and negligent misrepresentation claims:

             a. Certifying this action as a class action;

             b. Designating the Named Plaintiffs as Class Representatives;

             c. Designating the undersigned counsel as Class Counsel;

             d. Declaring that Defendants engaged in fraud and negligent

                 misrepresentation;

             e. Granting judgment to Plaintiffs for their damages;

             f. Granting judgment to Plaintiffs for punitive damages against Defendants;

             g. Awarding Plaintiffs and other representative Plaintiffs reasonable service

                 awards; and

             h. Awarding Plaintiffs their reasonable attorneys’ fees and costs of suit

                 including expert fees and interest.

    3.    With respect to the claim that the Contracts at issue were unenforceable contracts

          of adhesion:

              a. Certifying this action as a class action;

              b. Designating the Named Plaintiffs as Class Representatives;



                                            40
Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 40 of 45 PageID #: 4189
             c. Designating the undersigned counsel as Class Counsel;

             d. Declaring that the Lease and Contract are unconscionable and void;

             e. Fashioning appropriate equitable and injunctive relief to remedy

                 Defendants’ violations of law, including but not necessarily limited to an

                 order determining that the Contract is void, or voidable, or alternatively

                 severing any unconscionable clauses and enjoining Defendants from

                 continuing their unlawful practices as described herein;

             f. Awarding statutory, compensatory and punitive damages, liquidated

                 damages, appropriate statutory penalties, and restitution;

             g. Awarding pre-judgment and post-judgment interest, as provided by law;

             h. Granting such other legal and equitable relief as the Court may deem just

                 and proper;

             i. Awarding Plaintiffs and other representative Plaintiffs reasonable service

                 awards; and

             j. Awarding attorneys’ fees and costs of suit, including expert fees, interest,

                 and costs.

    4.    With respect to the unjust enrichment claims:

             a. Certifying this action as a class action;

             b. Designating the Named Plaintiffs as Class Representatives;

             c. Designating the undersigned counsel as Class Counsel;

             d. Awarding damages and restitution, including disgorgement of Defendants’

                 profits;

             e. Awarding pre-judgment and post-judgment interest, as provided by law;



                                           41
Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 41 of 45 PageID #: 4190
             f. Granting such other legal and equitable relief as the Court may deem just

                 and proper;

             g. Awarding Plaintiffs and other representative Plaintiffs reasonable service

                 awards; and

             h. Awarding attorneys’ fees and costs of suit, including expert fees, interest,

                 and costs.

    5.    With respect to the federal forced labor claims:

             a. Certifying this action as a class action;

             b. Designating the Named Plaintiffs as Class Representatives;

             c. Designating the undersigned counsel as Class Counsel;

             d. Entering a declaratory judgment that the practices complained of herein

                 are unlawful;

             e. Fashioning appropriate equitable and injunctive relief to remedy

                 Defendants’ violations of law, including but not necessarily limited to an

                 order enjoining Defendants from continuing their unlawful practices as

                 described herein;

             f. Awarding statutory, compensatory and punitive damages, liquidated

                 damages, appropriate statutory penalties, and restitution;

             g. Awarding pre-judgment and post-judgment interest, as provided by law;

             h. Granting such other legal and equitable relief as the Court may deem just

                 and proper;

             i. Awarding Plaintiffs and other representative Plaintiffs reasonable service

                 awards; and



                                           42
Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 42 of 45 PageID #: 4191
             j. Awarding attorneys’ fees and costs of suit, including expert fees, interest,

                 and costs.

    6.    With respect to the Truth in Leasing claims:

             a. Certifying this action as a class action;

             b. Designating the Named Plaintiffs as Class Representatives;

             c. Designating the undersigned counsel as Class Counsel;

             d. Entering a declaratory judgment that the practices complained of herein

                 are unlawful;

             e. Fashioning appropriate equitable and injunctive relief to remedy

                 Defendants’ violations of law, including but not necessarily limited to an

                 order enjoining Defendants from continuing their unlawful practices as

                 described herein;

             f. Awarding statutory, compensatory and punitive damages, liquidated

                 damages, appropriate statutory penalties, and restitution;

             g. Awarding pre-judgment and post-judgment interest, as provided by law;

             h. Granting such other legal and equitable relief as the Court may deem just

                 and proper;

             i. Awarding Plaintiffs and other representative Plaintiffs reasonable service

                 awards; and

             j. Awarding attorneys’ fees and costs of suit, including expert fees, interest,

                 and costs.

    7.    With respect to the breach of contract claims:

             a. Certifying this action as a class action;



                                           43
Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 43 of 45 PageID #: 4192
                 b. Designating the Named Plaintiffs as Class Representative;

                 c. Designating the undersigned counsel as Class Counsel;

                 d. Entering a declaratory judgment that the practices complained of herein

                       are unlawful;

                 e. Fashioning appropriate equitable and injunctive relief to remedy

                       Defendants’ violations of law, including but not necessarily limited to an

                       order enjoining Defendants from continuing their unlawful practices as

                       described herein;

                 f. Awarding expectation damages, compensatory damages, and restitution;

                 g. Awarding pre-judgment and post-judgment interest, as provided by law;

                 h. Granting such other legal and equitable relief as the Court may deem just

                       and proper;

                 i. Awarding Plaintiffs and other representative Plaintiffs reasonable service

                       awards; and

                 j. Awarding attorneys’ fees and costs of suit, including expert fees, interest,

                       and costs.

Dated: June 12, 2020

                                                 Respectfully Submitted,

                                                 /s/ Lesley Tse
                                                 Lesley Tse
                                                 Michael J.D. Sweeney
                                                 Getman, Sweeney & Dunn, PLLC
                                                 260 Fair Street
                                                 Kingston, New York 12401
                                                 Telephone: (845) 255-9370
                                                 Fax: (845) 255-8649
                                                 Email: ltse@getmansweeney.com



                                                44
 Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 44 of 45 PageID #: 4193
                                     Justin L. Swidler, Esq. (PA #205954)
                                     Swartz Swidler, LLC
                                     1101 Kings Hwy N., Ste 402
                                     Cherry Hill, NJ 08034
                                     Tel: (856) 685-7420
                                     Fax: (856) 685-7417
                                     Email: jswidler@swartz-legal.com

                                     Charles Yezbak
                                     Yezbak Law Offices
                                     2002 Richard Jones Rd., Suite B-200
                                     Nashville, Tennessee 37215
                                     Telephone: (615) 250-2000
                                     Email: yezbak@yezbaklaw.com

                                     ATTORNEYS FOR PLAINTIFFS




                                    45
Case 3:17-cv-01199 Document 373 Filed 06/16/20 Page 45 of 45 PageID #: 4194
